Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of preliminary amendment dated 4/6/22 and an Affidavit (not particularly covered under 37 CFR 1.32 or 1.31) submitted on 4/6/22 is acknowledged.
Claims 1-39 have been canceled. Claims 40-59 are pending in the instant application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/28/22 and 04/06/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 40-59 are of U.S. Patent No. 11330819. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant and the copending claims are directed to a method of disinfecting a surface comprising an amino acid-based surfactant, a C1-8 organic acid, oxidizing agent, anionic surfactant and a stabilizer, wherein the composition provides a synergistic disinfectant effect with the amino acid based surfactant and C1-8 organic acid. Instant claims and the patented claims recite the same amino acid surfactants, anionic surfactant, polyol, oxidizing agent and for disinfecting the same surfaces. The amounts of each of the above components claimed in the instant application are disclosed in the patented claims and hence the patented claims anticipate instant claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 40-59 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0297881 (to Ahmadpour, submitted on IDS dated 10/14/20), as evidenced by Surface Industry- Surfactant (data sheet attached), and further in view of CN106857513 to Dai et al.
Instant claims are directed to a method of disinfecting a surface, comprising: applying a synergistic disinfectant composition to a surface selected from metal, ceramic, glass, hard plastic, stainless steel, wood or any combinations thereof; or to a surface selected from woven fabric, non-woven fabric, filter media, hospital or surgical linen, hospital or surgical garment, soft-surface medical instrument, soft-surface surgical instrument, soft-surface packaging, paper, fiber, soft plastics, elastomer, food, or any combinations thereof, wherein the synergistic disinfectant composition comprises:
C1-8 organic acid in an amount of from about 0.3% to about 25.0% by weight; amino acid-based surfactant chosen from sodium sarcosinate of C10-24 fatty acid, sodium glycinate of C10-24 fatty acid, sodium glutamate of C10-24 fatty acid or a combination thereof, in an amount of from about 0.1% to about 20.0% by weight;
an oxidizing agent in an amount of at least 0.1% but less than 5.0% by weight wherein the method provides a synergistic antimicrobial effect between the amino acid- based surfactant and the C1-8 organic acid. 
Ahmadpour teaches antimicrobial disinfecting composition for disinfecting several surfaces including hard surfaces such as glass, rock et c [0038], to provide a log reduction if at least a 99.9% reduction (3-log order) against several microorganisms including B. subtilix, C. difficile etc [0037]. Ahmadpour teaches the composition in the form of a solid, liquid, spray, powder, in a package form comprising wipes etc [0021]. The composition comprises peroxygen compounds in amounts of 0.01% to 20% and includes hydrogen peroxide, sodium peroxide, benzoyl peroxide, percarbonates etc., and thus meet instant claim [0039-0045]. For the amino acid-based surfactants, Ahmadpour teaches alkyl sarcosinates [0046-0049] in amounts of0.02 to 8 wt%. Ahmadpour teaches C1-22 carboxylic acids, including C1-8 organic acids [0053]. For the claimed stabilizing agents, Ahmadpour teaches solvents including glycerin, methanol, ethanol, isopropyl alcohol etc., in amounts of 0.01 to 50% [0057]. Table A of Ahmadpour teaches the components of the disinfectant composition. 
Table 5 of the reference teaches 0.12% salicylic acid (reads on instant C1-8 organic acid, sodium salt of sarcosine, 1% of hydrogen peroxide (instant claims 40, 53 and 55), 0.4% of sodium xylene sulfonate (which meets instant anionic surfactant as evidenced by Surface Industry –see characteristic section; and also within the amount range of claim 44). The composition of example 5 has a pH of 2.2 to 3.2. The composition also additionally includes substances such as etidronic acid and methane sulfonic acid that meets the instant pH adjusting agents of claim 54.
While Ahmadpour teaches salicylic acid in the exemplified composition, the reference teaches organic acid as optional [0050, 0052-0053], the reference further suggests that the acid may be present in an amount of 0.02% to up to about 15% , although not generally higher than 8% in ready to use solutions and lower than 1% in concentrated solutions [0053].
Instant claims do not specify ready to use solutions or concentrated solutions and hence one of an ordinary skill in the art would have been able to employ organic acid as high as up to 8% in the composition of Ahmadpour. 
Further, the rejection further relies on the teachings of Dai et al. 
Dai teaches disinfectant composition comprising peroxyacetic acid, wherein the composition is prepared from inorganic peroxide, tetraacetyl ethylenediamine, a surface active agent, a PH value regulator, a stabilizer, a corrosion inhibitor and a peroxyacetic acid concentration indicator (abstract). Dai teaches that the composition employs a pH regulator, preferably citric acid, tartaric acid, etc [0021].
Dai states that According to the disinfectant of the present invention, due to the pH regulator, not only can the pH value of the use environment be adjusted, but also the dissolution of solid particles can be accelerated under the action of the acidic regulator without external force mixing [0029]. [0019] and [0033] teaches that preferably, the inorganic peroxide, tetraacetyl ethylene diamine, surfactant, pH regulator, stabilizer, corrosion inhibitor, peroxyacetic acid concentration indicator, the mass percentages of each of them are in order: 20 %～50%:10%～40%: 0.5%～10%: 5%～29.5%: 0.5%～15%: 0.09%～10%: 0.01%～0.5%.
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose to employ organic acids in the composition of Ahmadpour because Dai teaches that Dai states that According to the disinfectant of the present invention, due to the pH regulator, not only can the pH value of the use environment be adjusted, but also the dissolution of solid particles can be accelerated under the action of the acidic regulator without external force mixing [0029]. The amounts of organic acids taught by Dai falls within the ranges taught by Ahmadpour. Hence, one of an ordinary skill in the art would be motivated to employ organic acids not as optional but specifically with an expectation to stabilize the pH and also enable solubilization of other substances in the composition of Ahmadpour. The amounts of organic acid, amino acid based surfactant, hydrogen peroxide and anionic surfactants of Ahmadpour (further modified by Dai for the amounts of organic acid) meet instant claimed amounts and therefore, the composition is capable of exhibiting synergy. Further, Ahmadpour teaches that the composition is effective against A. baumannii and C. albicans.  
For claims 50 & 51, Ahmadpour suggests that the composition can include more than one carboxylic acid [0053] and includes instant claimed C1-8 organic acids such as salicylic acid, citric acid, benzoic acid etc., and in amounts 0.5 as 1%, which meets instant claims. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose a combination of organic acids in example 5 of the reference, either in combination with salicylic acid or a different combination of organic acids such as citric acid, malic acid, etc., because Ahmadpour teaches equivalence of several organic acids and further in the claimed amounts and also for the same disinfectant effect.
 For claim 44-47, the reference teaches that the composition can additionally include anionic surfactants (listed in claims 45 and 47) for enhanced cleaning and/or antimicrobial efficacy [0074-0081]. Therefore, one it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose any of the anionic surfactants in place of the sodium xylene sulfonate or in addition to sodium xylene sulfonate, in example 5, of the Ahmadpour with an expectation to achieve the same antimicrobial effect and also enhanced cleaning of the surface to be treated. For claim 45, the reference teaches claimed amounts of surfactants in [0074-0081]. 
For the claimed stabilizing agents, Ahmadpour teaches various alcohol, glycol ethers, glycerol for enhanced cleaning and solubilizing ingredients in the solution and includes those in the instant claims [0055-0058], including the amounts claimed. It would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose any of the solvents, including those claimed in the instant application, from the teachings of the reference so as to enhance cleaning and solubilizing ingredients of the composition in the solution While Ahmadpour teaches the solvents for solubilizing and enhanced cleaning, and not stabilizing as claimed, a compound and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Hence, the composition is capable of providing the claimed storage stability.
Instant claim 57 requires dilution of the composition before applying to the surface and claim 58 requires embedding the composition in a textile medium to provide a wipe. Ahmadpour teaches the compositions embedded in a textile [0021] and also teaches that the composition as a concentrate and hence one of one of an ordinary skill in the art would have diluted the composition before using so as to achieve the desired disinfecting effect.
Applicants provided examples (Affidavit filed on 4/6/22 ) to show that the synergistic effect between an amino acid-based surfactant and an organic acid over the entire range of concentrations claimed i.e., 0.1% to 20%, as opposed to the allowed range (0.45% to 20%) in the parent application 16/762611 (see paragraphs 6-9 and Tables 1 and 2). Applicants provided examples comparing compositions with and without a combination of amino acid-based surfactant and an organic acid (C1-8) (Table 1- sodium cocyl glycinate and furoic acid) and sodium lauroyl sarcosinate and furoic acid). Applicants argue that in table 1, the formulation #C (a combination  of formulation A and B) and in Table 2, formulation #H (a combination of #F and #G) provide unexpected synergistic antimicrobial activity against P.aeruginosa.
 The above results have been considered but not found persuasive because the above exemplified compositions tested only a single organic acid in combination with an amino acid based surfactant and further tested the efficacy against a single microorganism P.aeruginosa. Applicants have not provided any evidence that the same unexpectedly synergistic effect can be extrapolated to all the C1-8 organic acids that are within the scope of the claims. Instant claim 40 allows other organic acids, other than furoic acid. Further, none of the organic acids listed in claim 50 includes the organic acid tested in the exemplified formulations above. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness  must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611